DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to claims filed 4/21/2021. Claims 1-20 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
Claims 15, 17-18, 20 should be corrected to depend on claims 1, 7 rather than now-cancelled claims 2 and 8.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 101
The 101 abstract idea rejections are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112
	The 112(b) indefiniteness rejections are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Queru (US 9043714 B1) in view of Kim 265 (US 20100182265 A1) in view of Li 884 (US 20090058884 A1).

Regarding claim 1, Queru discloses: an operation method of playing a video, (fig.1:col.3-4 shows overview of a method for playing a video and displaying controls on a terminal), the method comprising:
displaying a video playback interface for a target video (fig.1:H, col.4:20-45: displaying video playback interface; fig.1:A, col.3:10-20: video player);
determining a video playback area, and an auxiliary display area other than the video playback area (fig.1:C-H, col.3:50-col.4:33, in particular, determining of video playback area and auxiliary display area for displaying controls based on comparing aspect ratio of video to screen (col.4:13-33)) according to a video aspect ratio of the target video (fig.1:G-H, col.4:13-33: displaying playback area based on comparing video aspect ratio to the screen size); and
displaying an auxiliary control related to playing the target video in the auxiliary display area (fig.1:H, 20-30);
wherein the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video comprises:
obtaining a display resolution of the display screen, wherein the display resolution comprises a first size of a long side and a second size of a short side (Queru: fig.1:B, col.3:35-50; fig.2:202, col.5:10-20; as Queru col.7:15-25 discloses the scaling of video content so as to maximize the content along one edge without distortion, a display resolution is obtained so as to be able to perform this function);
calculating a size occupied by the video playback area on the short side according to the video aspect ratio of the target video and the first size, wherein the number of pixels is smaller than the second size (Queru fig.2:206, col.5:54-col.6:20, in particular, col.6:5-10 disclosing that the height size difference, i.e., the video filling the long side but not the short side (i.e., video is wider than the screen); hence, calculating a height occupied on the short side by the video so as to scale and display the video and controls accordingly, see fig.2:210, col.7:15-25: scaling the content according to the size of the display screen; fig.1:H, 20-40: determining sizes of regions of the display screen so as to display the controls and content); and
splitting the short side into a first short side and a second short side according to the size (fig.2:210-212, col.6:55-col.7:30: splitting the short side into first and second sides according to height difference), and determining a display area formed by the long side and the first short side as the video playback area, and determining a display area formed by the long side and the second short side as the auxiliary display area (fig.2:210-212: the video display area and controls are displayed in the respective regions).
Queru does not disclose: wherein the method is applied to a terminal having a foldable display screen; wherein the areas are determined in an unfolded display area of the foldable display screen, when the foldable display screen is in an unfolded state, wherein the size is a number of pixels.
Kim discloses: wherein the method is applied to a terminal having a foldable display screen; wherein the areas are determined in an unfolded display area of the foldable display screen, when the foldable display screen is in an unfolded state (Kim fig.4, 0045-46 discloses the application of a video playing interface to a foldable device such that both screens, i.e., the unfolded display area, is used to display the video player interface regions when the device is in unfolded state D).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Queru by incorporating the foldable display technique of Kim. Both concern the art of video playback GUI’s, and the incorporation would have, according to Kim,  improved the ease and intuitiveness of the method by allowing user input via of desired operations content via folding manipulations (0011), such as the user desired operation of execute applications in a unified way or independent way (0042).
Queru modified by Kim does not expressly disclose: wherein the display size comprises a display resolution, wherein the size is in units of a number of pixels.
Li discloses: wherein the display size comprises a display resolution, wherein the size is in units of a number of pixels (0021: use of pixels to during calculations to determine dimensions of display (display resolution) and image content).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Queru modified by Kim by incorporating pixel resolution comparison technique of Li. Both concern the art of fitting GUI panels, and the incorporation would have improved the efficiency and applicability of the method by allowing for an easy way to calculate scaling factors during layout processing  (as described in Li 0026) by using the acquired exact aspect ratio data, i.e., allow layout processing of raw image and display data rather than the pre-scaled units described by Queru.

Regarding claim 3, Queru modified by Kim discloses the method of claim 1, as described above. Queru modified by Kim further discloses: wherein the displaying a video playback interface for a target video comprises:
displaying the video playback interface for the target video on a main display screen of the foldable display screen when the foldable display screen is in a folded state (Kim 0045: using main display when in folded states, e.g., A, D);
the determining a video playback area and an auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to a video aspect ratio of the target video when the foldable display screen is in an unfolded state comprises:
determining the video playback area and the auxiliary display area other than the video playback area in an unfolded display area of the foldable display screen according to the video aspect ratio of the target video when the foldable display screen is switched from the folded state to the unfolded state (Kim 0045: switching display to using both displays when unfolding, hence, making determination during this time in order to effect display).

	Claims 7, 9, 13-14 recite analogous limitations and hence are rejected for the same reasons.

Claim(s) 4, 10, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Queru (US 9043714 B1) in view of Kim 265 (US 20100182265 A1) in view of Li 884 (US 20090058884 A1), as applied in claims 1, 7 above, in view of Du (US 20190324612 A1).

Regarding claim 4, Queru modified by Kim modified by Li discloses the method of claim 1, as described above. Queru modified by Kim modified by Li does not disclose: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying an input box for the bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video.
Du discloses: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises: displaying an input box for the bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video (fig.4, 0155-156: input box 404 and virtual keyboard for inputting bullet screen content, such as displayed according to 0180-181, the bullet screen text corresponding to the currently displayed video).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Queru modified by Kim modified by Li by bullet screen input technique of Du. Both concern the art of GUI video interfaces, and the incorporation would have, according to Du, increased the interactivity of the method and satisfied user demand for more interactive video via enhanced bullet screen interactions (0003, 0106).

Regarding claim 15, Queru modified by Kim modified by Li discloses the method of claim 2, as described above. Queru modified by Kim modified by Li does not disclose: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying an input box for the bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video.
Du discloses: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises: displaying an input box for the bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video (fig.4, 0155-156: input box 404 and virtual keyboard for inputting bullet screen content, such as displayed according to 0180-181, the bullet screen text corresponding to the currently displayed video).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Queru modified by Kim by bullet screen input technique of Du. Both concern the art of GUI video interfaces, and the incorporation would have, according to Du, increased the interactivity of the method and satisfied user demand for more interactive video via enhanced bullet screen interactions (0003, 0106).

Regarding claim 16, Queru modified by Kim modified by Li discloses the method of claim 3, as described above. Queru modified by Kim modified by Li does not disclose: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying an input box for the bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video.
Du discloses: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises: displaying an input box for the bullet screen and a virtual keyboard in the auxiliary display area, wherein the input box for the bullet screen is configured to input a content of the bullet screen corresponding to the target video (fig.4, 0155-156: input box 404 and virtual keyboard for inputting bullet screen content, such as displayed according to 0180-181, the bullet screen text corresponding to the currently displayed video).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Queru modified by Kim modified by Li by bullet screen input technique of Du. Both concern the art of GUI video interfaces, and the incorporation would have, according to Du, increased the interactivity of the method and satisfied user demand for more interactive video via enhanced bullet screen interactions (0003, 0106).

Claim(s) 10, 18-19 recite analogous limitations and hence are rejected for the same reasons.

Claim(s) 5, 11, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Queru (US 9043714 B1) in view of Kim 265 (US 20100182265 A1) in view of Li 884 (US 20090058884 A1), as applied in claim 1, 7 above, in view of Cheong (US 20160103830 A1).

Regarding claim 5, Queru modified by Kim modified by Li discloses the method of claim 1, as described above. Queru modified by Kim modified by Li does not disclose: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying a playback progress bar of the target video in the auxiliary display area, wherein at least one recommended play node is displayed on the playback progress bar; and 33displaying a video screen preview corresponding to the play node at a peripheral side of the playback progress bar.
Cheong discloses: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises: displaying a playback progress bar of the target video in the auxiliary display area, wherein at least one recommended play node is displayed on the playback progress bar; and 33displaying a video screen preview corresponding to the play node at a peripheral side of the playback progress bar (figs.2C-D, 0063-64: display of thumbnails corresponding to video nodes corresponding to recommended portions based on a search).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Queru modified by Kim modified by Li by thumbnail scrubber bar of Cheong. Both concern the art of GUI video interfaces, and the incorporation would have, according to Cheong, improved user’s ability to handle and process large amounts of video data by allowing the user to more easily and intuitively grasp desired or recommended portions of video such as via thumbnails (0004, 0020).

Regarding claim 17, Queru modified by Kim modified by Li discloses the method of claim 2, as described above. Queru modified by Kim modified by Li does not disclose: wherein the displaying an auxiliary control 37related to playing the target video in the auxiliary display area comprises:
displaying a playback progress bar of the target video in the auxiliary display area, wherein at least one recommended play node is displayed on the playback progress bar; and
displaying a video screen preview corresponding to the play node at a peripheral side of the playback progress bar.  
Cheong discloses: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises: displaying a playback progress bar of the target video in the auxiliary display area, wherein at least one recommended play node is displayed on the playback progress bar; and 33displaying a video screen preview corresponding to the play node at a peripheral side of the playback progress bar (figs.2C-D, 0063-64: display of thumbnails corresponding to video nodes corresponding to recommended portions based on a search).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Queru modified by Kim by thumbnail scrubber bar of Cheong. Both concern the art of GUI video interfaces, and the incorporation would have, according to Cheong, improved user’s ability to handle and process large amounts of video data by allowing the user to more easily and intuitively grasp desired or recommended portions of video such as via thumbnails (0004, 0020).

Claim(s) 11, 20 recite analogous limitations and hence are rejected for the same reasons.

Claim(s) 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Queru (US 9043714 B1) in view of Kim 265 (US 20100182265 A1) in view of Li 884 (US 20090058884 A1), as applied in claims 1, 7 above, in view of Peng (US 20190182562 A1).

Regarding claim 6, Queru modified by Kim modified by Li discloses the method of claim 1, as described above. Queru modified by Kim modified by Li does not disclose: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises:
displaying a shortcut button control in the auxiliary display area, wherein the shortcut button control comprises at least one of a cache button, a projection screen button, a VR button, a button for setting the bullet screen display mode, a small window play button, a screen size button, a timed off button, an automatic skip beginning and ending button, a brightness adjustment button, a multispeed play button, or a share button.
Peng discloses: wherein the displaying an auxiliary control related to playing the target video in the auxiliary display area comprises: displaying a shortcut button control in the auxiliary display area, wherein the shortcut button control comprises share button (fig.3, 0060).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Queru modified by Kim modified by Li by thumbnail sharing control of Peng. Both concern the art of GUI video interfaces, and the incorporation would have, according to Peng, improved the social interactivity of the method by allowing the user to share the video with his circle of friends, hence satisfying user desire to have others view the video (0003-4, 0060).

Claim(s) 12 recite analogous limitations and hence are rejected for the same reasons.

Response to Arguments
Applicant’s arguments regarding the 1010 rejection of the claims are persuasive.
Regarding the prior art rejections:
I. Applicant argues that Queru fails to teach the limitations of “calculating the number of pixels occupied …” and “splitting the short side …” because
a) In Queru fig.3B, col.7:43-55, when the aspect ratios of the content and the display screen are both 16:9, the content is maximized in the display with no auxiliary display area and other controls (p.19)
b) According to Queru figs.1, 3C, 4B-D, 5C-D, the size of the display content and the screen are compared, after which the area of the display content and display controls are determined, hence, as can be seen in fig.4B, 407, the playback area is not formed the long side and the first short side, and the auxiliary display are is not formed by the long side and the second short side.
However, in the claimed embodiments, as the second short side resolution is divided to a first short side and a second short side, and the former is determined as a video playback area and the latter determined as the auxiliary display area.

Applicant asserts that Queru does not disclose the particular way of dividing the screen where the short side of the screen (e.g., the vertical side of a landscape orientation) is divided into two regions, one for video display and the other for display of controls, e.g.., a division wherein the video is displayed in landscape orientation above the video controls. In point 1(a) above, Applicant points out that when the two aspect ratios of the display content and the screen are both equivalent, Queru leaves no room for auxiliary controls. In point 1(b), Applicant points out that the figures of Queru do not show the claimed configuration.
However, Examiner respectfully submits that Queru does indeed disclose such a configuration. In particular, Queru col.5:60-col.6:20 discloses that, with regard to a display and a displayed content, when the size difference between of the width is non-zero but the height dimension is non-zero, the remaining space is used to display auxiliary controls. As Queru contemplates the use of the 16:9 widescreen aspect display ratio here and throughout the Specifications (see, e.g., col.6:10-20, fig.1:100, col.3:20-50, etc.), in other words, where the height forms a short side, in disclosing such a scenario when applied to contemplated widescreen aspect ratio, Queru contemplates a layout where the short side is divided into a display region and an auxiliary control region, as claimed. Hence, the configuration being claimed arises naturally in the course of normal use of playing videos with various aspect ratios based on the algorithm of Queru when applied to the contemplated widescreen screen layout.
Examiner also submits the following additional considerations. Basically, any scenario where the aspect ratio (width : height) of the content is larger than that of the display screen, and the aspect ratio of the display screen is larger than 1:1 (i.e., width greater than height) would result in the claimed configuration. To this regard, Queru makes reference to implementation of the technique on any device including those listed in col.4:40-55, many of which are known in the art to have aspect ratios smaller than 16:9, i.e., wherein displaying a 16:9 display content would cause the claimed displayed configuration. Furthermore, the schematics shown in fig.6 of the foldable device of Kim (US 20100182265 A1) has display resolutions smaller than the 16:9 and would hence yield the claimed invention when used to display widescreen content. Furthermore, the use of different aspect ratios for both content and screen is well known in the art.
Hence, Examiner submits that, at least, Queru’s disclosure col.5:60-col.6:20, wherein a height difference is contemplated and wherein the common widescreen screen ratio (where height is shorter than width) is contemplated constitutes a disclosure of the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anzures (US 8736561 B2) fig.6:608, figs.5C-D, col.22:50-70, shows a resizing operation that displays additional controls while keeping the aspect ratio of the original display content the same.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Primary Examiner, Art Unit 2143